Citation Nr: 1616829	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 15, 2012, and in excess of 20 percent thereafter for lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy to the sciatic nerve, right lower extremity, from August 15, 2012.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy to the sciatic nerve, left lower extremity, from August 15, 2012.


WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for scoliosis of the lumbar spine, effective May 19, 2010.  In February 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in May 2012.

In August 2012, the Veteran and his father testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In December 2014, this matter was remanded for further development.

Because this appeal ensued from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased rating for already service-connected disability).  

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in a December 2015 rating decision, granted service connection for radiculopathy to the sciatic nerve, right and left lower extremities, as related to the service-connected disability of scoliosis of the lumbar spine and assigned an initial 20 percent rating for each, effective August 15, 2012.  While the Veteran did not appeal the December 2015 rating decision with respect to the propriety of those awards, the as explained below, in this case, the Board find that these matters are part and parcel of his claim for higher ratings for his lumbar spine disability.
 
In the December 2015 rating decision, the AOJ also granted a higher rating for the Veteran's service-connected scoliosis of the lumbar spine, increasing the rating to 20 percent disabling effective August 15, 2012.  Although the RO granted a higher rating during the pendency of the appeal for the Veteran's service-connected scoliosis of the lumbar spine, inasmuch as higher ratings for this disability were available, both before and after August 15, 2012, and the Veteran was presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal pertaining to the evaluation of his back disability accordingly on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Boards notes that, in January 2016, the Veteran filed an application for vocational rehabilitation.  As the RO has not adjudicated this claim, the matter is not properly before the Board; hence, it is referred to the RO for appropriate action.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  The collective medical and lay evidence indicates that, since May 19, 2010, the Veteran has manifested thoracolumbar spine motion of 30 degrees or less; there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of intervertebral disc syndrome  (IVDS) having a total duration of at least 6 weeks during any 12-month period.

3.  The collective medical and lay evidence indicates that, since May 19, 2010, the Veteran has no more than manifested moderate radiculopathy to the sciatic nerve, right lower extremity as a separately ratable neurological manifestation of service-connected lumbar spine disability.

3.  The collective medical and lay evidence indicates that, since May 19, 2010, the Veteran has manifested no more than moderate radiculopathy to the sciatic nerve, left lower extremity as a separately ratable neurological manifestation of service-connected lumbar spine disability.

4.  The schedular criteria are adequate to rate the service-connected lumbar spine disability under consideration, and its associated neurological manifestations, at all points pertinent to this appeal and no valid claim of unemployability due to these disabilities has been raised.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 40 percent but no higher rating for service-connected lumbar spine disability, from May 19, 2010, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) , 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 20 percent rating for radiculopathy affecting the right lower extremity, from May 19, 2010 to August 15, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3. 321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a rating in excess of  20 percent rating for radiculopathy affecting the right lower extremity, from May 19, 2010 to August 15, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3. 321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating for radiculopathy to the sciatic nerve, right lower extremity, from May 19, 2010 to August 15, 2012, are met.    38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3. 321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating in excess of 20 percent for radiculopathy to the sciatic nerve, left lower extremity, are not met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) , 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The April 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing.  The Board finds that no additional AOJ action to further develop the record in connection with these matters, prior to appellate consideration, is required.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the August 2012 hearing, the undersigned identified the issue then on appeal and solicited testimony regarding the current nature of the Veteran's lumbar spine disability and associated problems.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Following the hearing, further development was ordered which not only resulted in additional evidence being added to the claims file, but awards of service connection for radiculopathy of each lower extremity as a separately ratable manifestation of the service-connected lumbar spine disability.  

The Board sought further development of the claim in a December 2014 remand.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2014 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding medical treatment, arrange for the Veteran to undergo a VA examination for evaluation of his service-connected disability, and readjudicate the claim in an SSOC.  The AOJ sent a letter to the Veteran in September 2015 requesting information concerning medical treatment, to which the Veteran did not respond.  VA treatment records dated from December 2010 to June 2015 were obtained and associated with the claims file.  

A November 2015 VA examination was obtained.  The VA examination report includes an interview with the Veteran, review of the record and full evaluation of the Veteran's symptoms, including appropriate testing and pertinent clinical findings.  The VA examination report contains all findings necessary to evaluate the claim decided on appeal, and is supplemented by other examination reports and clinical records and by the Veteran's lay reports regarding symptomatology and functional limitations, associated with the claims folder.  Since this examination, the Board finds no credible lay or medical evidence of increased severity of disability to the extent that a higher initial rating is suggested.  Thus, no further examination is warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In a December 2015 rating decision, the Veteran's rating for scoliosis was increased to 20 percent effective August 15, 2012 and the Veteran was awarded service connection for radiculopathy to the sciatic nerve and assigned a 20 percent rating for lower extremity, effective August 15, 2012.  The Veteran's rating for scoliosis was readjudicated in a December 2015 SSOC. 

Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nichiolson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On May 19, 2010, the Veteran filed a claim for lower and middle back pain.

During a July 2010 VA examination, the Veteran reported that he was limited to walking a half mile because of his back condition.  He reported stiffness, fatigue, and spasm.  The Veteran reported that he did not experience decreased motion, paresthesia, and numbness.  He reported weakness of the spine and leg.  He reported that he experienced pain in his lower and middle back that traveled into his thighs.  The Veteran indicated the pain level was severe and exacerbated by physical activity and cold temperatures.  The Veteran reported worsening symptoms with pushing, pulling, carrying, walking up or down an incline, or sitting for long periods of time.  The Veteran reported that the pain was relieved by rest and that he was able to function without medication.  The Veteran reported flare-ups during which time he experienced functional impairment such as being unable to stand or bend for prolonged periods of time.  He reported that, when back pain was severe or spasm was present, he was unable to lift or carry objects over 20 pounds.  The Veteran indicated that his condition had not resulted in any incapacitation in the prior 12 months.

The examiner diagnosed scoliosis of the lumbar spine consistent with muscle spasm of paraspinous muscles.  X-rays showed "very minimal thoracolumbar levocurvature with no spondylolisthesis.  Disc spaces preserved as are vertebral body heights."

Examination revealed evidence of radiating pain on movement described as pain radiating to the right buttock and into the thighs.  The examination revealed muscle spasm that did not produce an abnormal gait.  The examiner noted that spinal contour was not preserved due to bilateral paraspinous muscle tenderness.  There was no guarding of movement.  Examination did not reveal any weakness.  Examination revealed normal muscle tone and musculature.  Straight leg raise tests of both right and left legs were negative.  The Veteran did not require an assistive device for ambulation.

Range of motion testing of the thoracolumbar spine showed flexion to 75 degrees with pain at 50 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 20 degrees with pain at 15 degrees, left lateral flexion to 20 degrees with pain at 10 degrees, right rotation to 25 degrees with pain at 5 degrees, and left rotation to 25 degrees with pain at 10 degrees.  The range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  There were no signs of lumbar intervertebral disc syndrome.  There was no ankylosis of the thoracolumbar spine.

Neurological examination revealed no sensory deficits from L1-L5 or S1.  A pin prick was used to test sensory function.  There was no lumbosacral motor weakness and reflexes were normal.  

A January 2011 VA treatment record notes that the Veteran had constant sharp and aching pain in his back and discomfort in his heels, but no radiation of pain elsewhere.

During a February 2011 VA examination, the Veteran reported that he was limited to walking a quarter of a mile because of his back condition.  The Veteran reported stiffness and fatigue.  He also reported that he did not experience spasm, decreased motion, paresthesia, or numbness.  He reported weakness of the spine.  He explained that his back pain was severe and sometimes traveled down through his legs.  The Veteran reported that his back pain, stiffness, and weakness was exacerbated by physical activity, walking, and standing.  He reported relief from rest and stated that he was able to function without medication.  He reported flare-ups during which time he experienced functional impairment described as pain, weakness, lack of movement in walking and standing, and limitation of motion in bending and twisting.  The Veteran reported overall functional impairments of being unable to stand, walk, lift, and carry things.  He reported that standing and walking were limited to short distances, that sitting became uncomfortable, and that pushing and pulling things was painful.  The Veteran reported that he was not receiving treatment for his back condition.  The Veteran reported that his condition had not resulted in any incapacitation in the prior 12 months. 

Examination revealed no evidence of radiating pain on movement.  Examination revealed muscle spasm that did not produce an abnormal gait.  There was no guarding of movement.  Examination revealed tenderness and spinal contour was not preserved due to the tenderness.  Examination did not reveal any weakness, and muscle tone and musculature were normal.  Straight leg raises on both legs were negative.  There was no ankylosis of the thoracolumbar spine.  

Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees with pain at 50 degrees, extension to 25 degrees with pain at 10 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 25 degrees with pain at 15 degrees, right rotation to 20 degrees with pain at 10 degrees, and left rotation to 20 degrees with pain at 20 degrees.  The range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  

Neurological examination revealed no sensory deficits from L1-L5 or S1 using a pin prick test.  Examination revealed no motor weakness and reflex tests were normal.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  X-rays revealed mild levoconvex scoliosis, no acute osseous abnormality, and that vertebral body heights were maintained.

The examiner found the Veteran's usual occupation was not affected by his condition.  The examiner noted that the Veteran's back symptoms impair his ability to lift objects using his back.

A February 2011 VA treatment record indicates that the Veteran sought treatment for acute pain in his back and heels.  He described his back pain as sharp, squeezing, cramping pain and his heel pain as a sharp, stabbing pain.  He reported that the pain varies in intensity.  He indicated that his symptoms worsen with walking, standing, and moving.  Examination revealed a palpable soft mass over the paraspinous area of the Veteran's lower thoracolumbar spine.

A March 2011 VA treatment record reflects a diagnosis of mild levoconvex scoliosis.

In a rating decision dated in April 2011, the RO granted service connection for scoliosis of the lumbar spine (claimed as low and middle back pain), and assigned a 10 percent disability rating, effective May 19, 2010 (the date of the Veteran's claim for service connection).

VA treatment records dated in May 2011, August 2011, and December 2011 note that the Veteran was employed at Costco in the meat department and going to school.

On the report of a December 2011 examination for peripheral nerve conditions, the examiner checked the boxes indicating that the Veteran had no symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness in the Veteran's bilateral lower extremities.  However, the examination was for the Veteran's wrist disability and review of the examination report reveals that the Veteran's lower extremities were not tested.

In his February 2012 NOD, the Veteran reported that bending his back beyond the pain sometimes results in pain shooting down his leg or legs and causes his back to give out.  He also reported that his back disability restricts him from being able to stand for prolonged periods and to walk long distances.  He reported that he needs to take breaks to sit down and rest.  He also reported that his back disability was causing problems with performing his work duties because he cannot lift much weight.

In a May 2012 statement, the Veteran reported that during his examinations, he was told to bend beyond the point of pain, as far as his body would physically allow.  He reported that there have been instances where his pain was so intense that he could not bend to reach his knees.  He reported that during these instances the pain travelled down his legs, causing weakness and give-way.

An August 2012 VA treatment record notes that the Veteran was in school and working part-time at Costco.

During the August 2012 Board hearing, the Veteran testified that he had pain in his back and radiating down his legs.  He testified that he was unable to stand or walk for long periods of time.  Specifically, he reported that he could only stand for 30 minutes before needing to sit down for an hour.  The Veteran's father reported that the Veteran had not had employment in a while because of his limitations.

A September 2012 VA treatment record indicates that the Veteran worked in the meat department at Costco.

An April 2013 VA treatment record notes that the Veteran sought treatment for pain in his left foot that started a few weeks prior, ceased, and then returned. 

A February 2014 VA treatment record reflects that the Veteran recently had a stabbing pain in his back radiating down both legs.  He reported no parethesias, but occasional numbness.  

A February 2014 VA treatment record notes normal back curvature, full trunk range of motion, and normal gait.  It was noted that after sitting, the Veteran rose slowly and had pain on lying back down.

A February 2014 VA MRI report reflects findings of mild degenerative disc disease and facet arthropathy within the lumbar spine with mild bilateral neural foraminal narrowing at L5-S1 and no other spinal stenosis.

A March 2014 VA treatment record notes that the foraminal narrowing was consistent with the Veteran's radicular bilateral pain.

During the March 2014 VA examination regarding the Veteran's fibromyalgia claim, the Veteran reported that he recently had pain in his back that radiated down both legs and brought tears to his eyes.  He stated that his back pain was the worst that it had ever been.  He reported an instance where his back was hypersensitive to touch and he had trouble lifting a glass of water.  He reported flare-ups since, involving sore muscles and joints.  He reported no paresthesias, but stated that his feet felt numb sometimes.  Specifically, the Veteran reported that his left lower leg would start to feel numb during certain activities, such as driving.  The Veteran reported that standing at work increases the pain.  The Veteran reported working part-time at Costco as a greeter, where he had previously worked in the meat department.  He also reported delivering newspapers.

An April 2014 VA treatment record notes pain in the Veteran's legs and the rest of his body, particularly his joints and muscles.  The Veteran reported aching pain and stiff muscles.  The Veteran reported that one day he woke up with pain in his bilateral legs and had to leave work later in the day because the pain was so severe that he had difficulties moving.  He reported that he could not even lift a glass of water.  He reported that his joints are worse in the morning.  Strength testing results for the Veteran's bilateral lower extremities were normal but limited by pain.  It was noted that aside from the Veteran being diffusely tender, and pain being out of proportion with the examination, he had a normal examination.  He reported that he works at Costco.

A June 2015 VA treatment record notes that the Veteran reported pain radiating down the back of his legs.  The Veteran was able to sit, rise from his chair, and ambulate without assistance.  The Veteran reported working at the bakery department at Costco.

Pursuant to the Board's December 2014 remand, the Veteran was afforded another VA examination in November 2015.  During the examination, the Veteran reported that his low back disability had worsened.  He reported migratory pain and weakness in his legs, including numbness in his toes at the end of a day.  He reported difficulty bending and lifting.  He also reported that he can only walk for short distances.  He does not use any assistance device as a normal mode of locomotion.  He reported that he cannot drive for long periods of time without breaks.  He reported that he has worked at Costco since discharge.  He works standing up, making and packaging baked goods.  The Veteran reported flare-ups of his back condition.  He reported that his back gets really stiff and that he cannot pick up his daughter.  He reported that once a week, he cannot move at all.  He has been written up twice in the last 6 months for missing work.

The examiner noted that the Veteran was service-connected for scoliosis, but opined that the February 2014 MRI report did not support a scoliosis diagnosis.  The examiner noted a February 2014 diagnosis of degenerative disc disease.

Range of motion testing of the thoracolumbar spine revealed pain at 40 degrees on  flexion, 20 degrees extension, 25 degrees right lateral flexion, and 25 degrees left lateral flexion.  Testing also revealed range of motion of 30 degrees on right rotation and 30 degrees on left rotation.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness as the paraspinal lumbar musculature was bilaterally tender to palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The Veteran was not examined immediately after repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time or with flare-ups because: (a) pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when any joint is used repeatedly over time; and (b) the examiner would need to be present during those occasions to objectively measure any change from baseline functioning.  The examination was not conducted during a flare-up, and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.

The examiner found muscle spasm and localized tenderness that did not result in abnormal gait or abnormal spinal contour.  The examiner found no guarding.  Muscle strength testing showed normal strength and the Veteran did not have muscle atrophy.  Reflex and sensory examinations showed normal results.  Straight leg raising tests were positive for the right leg and negative for the left.  There was no ankylosis of the spine.  The Veteran had IVDS of the thoracolumbar spine, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

With respect to radiculopathy, the examiner found the Veteran had radicular pain and other signs or symptoms due to radiculopathy.  The Veteran had no constant pain in the bilateral lower extremities.  The Veteran had severe intermittent (usually dull) pain, severe numbness, and moderate paresthesias and/or dysesthesias in the bilateral lower extremities.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner found involvement of the sciatic nerve.  The examiner found the severity of the Veteran's bilateral radiculopathy was moderate.

The examiner found the Veteran's back disability impacted his ability to work because any occupation that requires lifting more than 30 pounds or frequent repetitive bending at the waist or long sitting in place may be compromised.

In a rating decision dated in December 2015, the RO increased the rating for the Veteran's scoliosis of the lumbar spine to 20 percent, effective August 15, 2012, the date of the Board hearing.  The RO also granted connection for radiculopathy involving the sciatic nerve for each low, right lower extremity, and assigned a 20 percent disability evaluation, effective August 15, 2012, the date of the Board hearing.  The RO also granted entitlement to service connection for radiculopathy to the sciatic nerve, left lower extremity, and assigned a 20 percent disability evaluation, effective August 15, 2012, the date of the Board hearing.


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5239 (for spondylolisthesis or segmental instability), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

As noted above, the relevant evidence in the record includes lay testimony, the Veteran's VA treatment records, and reports of VA examinations conducted in July 2010, February 2011, and November 2015.  

Considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration functional limitations due to pain, the Board finds that, from the May19, 2010 effective date of the award of service connection, the evidence is at least relatively evenly balanced on the question of whether the Veteran's thoracolumbar forward flexion is limited to 30 degrees or less, warranting the 40 percent rating under the General Rating Formula.  

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  

As noted above, November 2015 thoracolumbar range of motion testing revealed pain at 40 degrees flexion; February 2011 testing revealed pain at 50 degrees flexion; and July 2010 range of motion testing revealed pain at 50 degrees flexion.  

However, the Board notes that the Veteran has consistently reported flare-ups causing additional functional limitations.  In both the July 2010 and February 2011 VA examinations, the Veteran reported flare-ups during which time he experienced additional functional impairment.  The Veteran described the additional functional impairment as pain, weakness, and limitation of motion in bending and twisting.  In a May 2012 statement, the Veteran reported that he could not bend to reach his knees during flare-ups.  During the November 2015 VA examination, the Veteran reported flare-ups of his back condition causing additional functional limitations once a week.  He reported that he could not move at all.  He further described the flare-ups as stiffness preventing him from bending to pick up his daughter.  The Veteran reported that he had been written up twice in the last 6 months for missing work due to flare-ups.  The November 2015 examiner noted that the Veteran was not examined during a flare-up or immediately after repetitive use over time.  The examiner was therefore unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or with repeated use over time.  The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when any joint was used repeatedly over time.  The examiner explained that he would need to be present during those occasions to objectively measure any change from baseline functioning in order to make such a determination.  The examiner concluded that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

The Board finds the Veteran's reports of symptomatology and functional limitations as competent and credible evidence in support of his claim.  The Veteran is competent to state that he cannot bend to touch his knees or bend to pick up his daughter during a flare-up of his lumbar spine disability.  During the November 2015 examination, the Veteran's forward flexion of the thoracolumbar spine was limited to 40 degrees, taking into consideration functional limitations due to pain.  The Veteran has reported additional limitation of movement during flare-ups and described such limitation of movement.  The November 2015 VA examiner found that those limitations were neither consistent nor inconsistent with the examination conducted of the Veteran.  In light of the above, the Board finds the evidence is at least in equipoise as to whether the Veteran's forward flexion is further limited taking into consideration the functional loss due to flare-ups.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that while the thoracolumbar range of motion testing suggests a 20 percent rating for the Veteran's lumbar spine disability, evidence regarding additional functional impairment due to flare-ups sufficiently demonstrates that the Veteran's overall level of disability is commensurate with the next higher level of disability, a 40 percent rating reflecting flexion at 30 degrees or less, taking functional loss due to pain and flare-ups into consideration.  

However, he Board finds that the criteria for at least the next higher, 50 percent  rating under the General Rating Formula are not met at any pertinent point, as a 50 percent rating requires evidence showing unfavorable ankylosis of the entire thoracolumbar spine, and such has not been shown here.  

The Board further notes that, in addition to the criteria of the General Rating Formula, for rating lumbar spine disabilities, 38 C.F.R. § 4.71a also includes a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  

Here, the July 2010 VA examiner found no signs of IVDS.  More recently, the November 2015 VA examiner found that the Veteran had IVDS of the thoracolumbar spine, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  There is otherwise no evidence of any incapacitating episodes as defined above associated with lumbar spine disability during the period under consideration.  Hence, there is no basis to assign a rating in excess of 40 percent under the formula for rating IVDS at any point since the effective date of the award of service connection.  

As for the Veteran's associated radiculopathy, the Board points out that Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating. As such, the Board has also considered the propriety of the awards of service connection and assignment of separate 20 percent ratings for radiculopathy to the sciatic nerve of each lower extremity from August 15, 2012.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Here, the Board finds that, resolving all reasonable  doubt in the Veteran's favor, the record supports awarding a separate 20 percent rating, each, for radiculopathy to the sciatic nerve of each lower extremity, for the period from May 19, 2010 to August 15, 2012.  In this regard, the Board finds the collective medical and lay  evidence indicates that the Veteran has experienced overall moderate symptoms associated with his radiculopathy of each lower extremity since the effective date of the award of service connection for lumbar spine disability.  However, no higher rating for either disability is assignable at any pertinent point..

During the first VA examination relating to the Veteran's lumbar spine disability, in July 2010, the Veteran reported severe pain traveling from his back into his thighs as well as weakness in his legs.  The Veteran did not report paresthesia and numbness.  Examination revealed evidence of radiating pain on movement described as pain radiating to the right buttock and into the thighs.  Examination did not reveal sensory deficits or motor weakness and reflexes were normal.  

A January 2011 VA treatment record notes that the Veteran had constant sharp and aching pain in his back and discomfort in his heels, but no radiation of pain elsewhere.

During a February 2011 VA examination, the Veteran reported severe back pain that sometimes traveled through his legs.  He reported that he did not experience paresthesia or numbness.  Examination revealed no evidence of radiating pain on movement.  Examination did not reveal sensory deficits or motor weakness and reflexes were normal.  

A February 2011 VA treatment record documents that the Veteran described a sharp, stabbing heel pain varying in intensity.

In his February 2012 NOD, the Veteran reported that bending his back sometimes results in pain shooting down his legs.

In a May 2012 statement, the Veteran reported that severe back pain sometimes travels down his legs, causing weakness.

During the August 2012 Board hearing, the Veteran testified that he had pain in his back and radiating down his legs.  He testified that he was unable to stand or walk for long periods of time.  

An April 2013 VA treatment record notes that the Veteran sought treatment for pain in his left foot that started a few weeks prior, ceased, and then returned. 

A February 2014 VA treatment record notes that the Veteran recently had a stabbing pain in his back radiating down both legs.  He reported numbness but no parethesias.  

A March 2014 VA treatment record notes that X-rays revealed bilateral neural foraminal narrowing consistent with the Veteran's radicular bilateral pain.

During the March 2014 VA examination regarding the Veteran's fibromyalgia claim, the Veteran reported that he recently had pain in his back that radiated down both legs and brought tears to his eyes.  He reported an instance where his back was hypersensitive to touch.  He reported no paresthesias, but stated that his feet felt numb sometimes.  Specifically, the Veteran reported that his left lower leg would start to feel numb during certain activities, such as driving.  

An April 2014 VA treatment record notes pain in the Veteran's legs.  The Veteran reported that one day he had to leave work because the pain in his legs was so severe that he had difficulty moving.  Strength testing results for the Veteran's bilateral lower extremities were normal but limited by pain.

A June 2015 VA treatment record notes the Veteran reported pain radiating down the back of his legs.  

During the November 2015 VA examination, the Veteran reported migratory pain and weakness in his legs, including numbness in his toes at the end of a day.  Muscle strength, reflex, and sensory testing showed normal results.  Upon examination, the examiner found the Veteran had no constant pain in the bilateral lower extremities.  The examiner found that the Veteran had severe intermittent pain, severe numbness, and moderate paresthesias and/or dysesthesias in the bilateral lower extremities.  The examiner found the severity of the Veteran's bilateral radiculopathy was moderate.

The overall evidence indicates that the Veteran has had relatively consistent radiculopathy symptomatology from May 19, 2010 to the present.  During the Veteran's first examination of his lumbar spine disability, in July 2010, the examiner found radiating pain on movement described as pain radiating from the Veteran's back into his thighs.  When the Veteran was first examined for his radiculopathy of the lower extremities in November 2015, the examiner found evidence of radicular pain.  The examiner found the severity of the Veteran's symptoms due to radiculopathy were moderate.  Both the July 2010 and November 2015 examinations revealed normal sensory, motor weakness, and reflex testing.

Accordingly, the Board finds that, as of the date of the May 19, 2010 lumbar spine disability claim, the Veteran has been shown to have radiculopathy of both lower extremities as separately ratable neurological manifestations of his service-connected lumbar spine disability.  Moreover, considering the evidence in light of applicable rating criteria, the Board finds that a disability rating of 20 percent is warranted from May 19, 2010 to August 15, 2012, but that a disability rating in excess of 20 percent is not warranted at any time pertinent to this appeal.  
Further, the Board finds no objective findings of any other neurological abnormalities associated with the Veteran's service-connected lumbar spine disability to warrant assignment of any separate, compensable rating for any manifestation(s) of lumbar spine disability, nor is there evidence of any associated impairment warranting evaluation under any other provision(s) of VA's rating schedule.

 
Additionally, the Board finds that at no pertinent point has the Veteran's service-connected lumbar spine disability, or any associated neurological manifestation considered herein, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the April 2012 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and each separately-rated, neurological manifestations discussed above at all pertinent points.  The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the lumbar spine, limited motion, weakness, fatigue, and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the left and right lower extremities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014) a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a compenent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, during the August 2012 Board hearing, the Veteran's father reported that the Veteran had not had any type of employment in quite a while because of his limitations.  However, prior to and after the Board hearing, the Veteran has consistently reporting working for Costco.  While the Veteran reported missing work because of his back during the November 2015 examination, he was then noted to be working at Costco making and packaging baked goods, and the November 2015 VA examiner did not find that the Veteran's lumbar spine disability had a functional impact on standing, which is required by the Veteran's current employment position. Moreover, the Veteran has not reported that he is no longer working, or that he is rendered effectively unemployable as a result of his lumbar spine disability, to include associated manifestations.  Given the above, the Board finds that a valid claim for a TDIU due to the Veteran's lumbar spine disability and associated radiculopathy of each lower extremity has not been raised in connection with the current appeal, and need not be addressed in conjunction with these claims. 

For all the foregoing reasons, the Board finds that, while the Board has resolved all reasonable doubt in the Veteran's favor in awarding an initial, 40 percent rating for the Veteran's lumbar spine disability from March 19, 2010, as well as a separate 20 percent rating, each, for associated radiculopathy of the right and left lower extremities from the May 19, 2010, date of the back claim to August 15, 2012, the preponderance of the evidence is against the assignment of any higher rating for any disability under consideration at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 40 percent rating for service-connected lumbar spine disability, from May 19, 2010, is granted, subject to the legal authority governing the payment of compensation.

A separate, 20 percent rating for radiculopathy to the sciatic nerve, right lower extremity, from May 19, 2010 to August 15, 2012, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent for service-connected radiculopathy to the sciatic nerve, right lower extremity, is denied.

A separate, 20 percent rating for radiculopathy to the sciatic nerve, left lower extremity, from May 19, 2010 to August 15, 2012, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent for service-connected radiculopathy to the sciatic nerve, left lower extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


